OPINION SUTIN, Judge. Defendant was convicted and sentenced for fraudulent use of a credit card. Section 40A-16-33, N.M.S.A.1953 (Repl.Vol. 6, Supp.1971). Defendant appeals. We affirm. Defendant contends the trial court erred in admitting into evidence certain items seized from defendant’s automobile during an illegal search and seizure, to wit: a wallet, a Selective Service card, a Shell credit card, and a copy of a charge ticket. The issue of illegal search and seizure was not presented to the trial court and cannot be raised for the first time on appeal. Neither is it fundamental error. State v. Sisneros, 79 N.M. 600, 446 P.2d 875 (1968); State v. Tapia, 79 N.M. 344, 443 P.2d 514 (Ct.App.1968); State v. Williams, 83 N.M. 477, 493 P.2d 962 (Ct.App.1972). Affirmed. It is so ordered. HENDLEY and COWAN, JJ., concur.